MADDOX, JONES and ADAMS, Justices
(concurring in part and dissenting in part).
We agree that, on original deliverance, when the Justices ordered a new trial in this cause, they were of the opinion that the federal constitution, as interpreted by the Supreme Court of the United States in Beck v. Alabama, 447 U.S. 625, 100 S.Ct. 2382, 65 L.Ed.2d 392 (1980), mandated a new trial as to both the issue of guilt and the issue of sentencing.
We still hold the view which we expressed in the original deliverance of the opinion in this cause, filed on May 8, 1981, and published under the rehearing date of June 12,1981, that Beck v. Alabama, supra, did not mandate a new trial as to the issue of guilt, only as to the issue of sentencing. See our special opinion, concurring in part and dissenting in part, in Ritter v. State, 403 So.2d 154 (Ala.1981).